Exhibit 10.21

Loan No.: 502860893

TRT

PROMISSORY NOTE

$110,000,000

May 11, 2007

FOR VALUE RECEIVED, the undersigned, CENTERTON SQUARE LLC, TRT DDR BEAVER CREEK
LLC, and TRT DDR MT. NEBO LLC, each a Delaware limited liability company, as
borrower (individually and/or collectively, as the context may require,
“Borrower”), each having an address at c/o Developers Diversified Realty
Corporation, 3300 Enterprise Parkway, Beachwood, Ohio 44122, promises to pay to
the order of WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “Lender”), at the office of Lender at
Commercial Real Estate Services, 8739 Research Drive URP – 4, NC 1075,
Charlotte, North Carolina 28262, or at such other place as Lender may designate
to Borrower in writing from time to time, the principal sum of ONE HUNDRED TEN
MILLION AND NO/100 DOLLARS ($110,000,000), together with interest on so much
thereof as is from time to time outstanding and unpaid, from the date of the
advance of the principal evidenced hereby, at the rate of five and 51/100ths
percent (5.510%) (the “Note Rate”), together with all other amounts due
hereunder or under the other Loan Documents (as defined herein), in lawful money
of the United States of America, which shall at the time of payment be legal
tender in payment of all debts and dues, public and private.


ARTICLE I


TERMS AND CONDITIONS


SECTION 1.1             COMPUTATION OF INTEREST.  INTEREST SHALL BE COMPUTED
HEREUNDER BASED ON A 360-DAY YEAR AND BASED ON THE ACTUAL NUMBER OF DAYS ELAPSED
FOR ANY PERIOD IN WHICH INTEREST IS BEING CALCULATED.  INTEREST SHALL ACCRUE
FROM THE DATE ON WHICH FUNDS ARE ADVANCED HEREUNDER (REGARDLESS OF THE TIME OF
DAY) THROUGH AND INCLUDING THE DAY ON WHICH FUNDS ARE CREDITED PURSUANT TO
SECTION 1.2 HEREOF.


SECTION 1.2             PAYMENT OF PRINCIPAL AND INTEREST.  PAYMENTS IN FEDERAL
FUNDS IMMEDIATELY AVAILABLE AT THE PLACE DESIGNATED FOR PAYMENT RECEIVED BY
LENDER PRIOR TO 2:00 P.M. LOCAL TIME ON A BUSINESS DAY ON WHICH LENDER IS OPEN
FOR BUSINESS AT SAID PLACE OF PAYMENT SHALL BE CREDITED PRIOR TO CLOSE OF
BUSINESS, WHILE OTHER PAYMENTS, AT THE OPTION OF LENDER, MAY NOT BE CREDITED
UNTIL IMMEDIATELY AVAILABLE TO LENDER IN FEDERAL FUNDS AT THE PLACE DESIGNATED
FOR PAYMENT PRIOR TO 2:00 P.M. LOCAL TIME ON THE NEXT BUSINESS DAY ON WHICH
LENDER IS OPEN FOR BUSINESS.  AN INTEREST ONLY PAYMENT SHALL BE PAYABLE IN
MONTHLY INSTALLMENTS IN AN AMOUNT CALCULATED FOR THE APPLICABLE INTEREST ACCRUAL
PERIOD (DEFINED BELOW) PURSUANT TO THE TERMS OF THIS NOTE, BEGINNING ON JULY 10,
2007 (THE “FIRST PAYMENT DATE”), AND CONTINUING ON THE TENTH (10TH) DAY OF EACH
AND EVERY CALENDAR MONTH THEREAFTER THROUGH AND INCLUDING MAY 10, 2017 (EACH, A
“PAYMENT DATE”).  ON JUNE 11, 2017 (THE “MATURITY DATE”), THE ENTIRE OUTSTANDING
PRINCIPAL BALANCE HEREOF, TOGETHER WITH ALL ACCRUED BUT UNPAID INTEREST THEREON,
SHALL BE DUE AND PAYABLE IN FULL.  “INTEREST ACCRUAL PERIOD” SHALL MEAN EACH ONE
(1) MONTH PERIOD, WHICH SHALL COMMENCE ON THE ELEVENTH (11TH) DAY OF EACH
CALENDAR MONTH AND END ON AND INCLUDE THE TENTH (10TH) DAY OF


--------------------------------------------------------------------------------



THE NEXT OCCURRING CALENDAR MONTH.  AT THE ELECTION OF BORROWER, PAYMENTS MADE
PURSUANT TO THIS SECTION 1.2 MAY BE MADE TO LENDER VIA THE AUTOMATED CLEARING
HOUSE (ACH) SYSTEM.


SECTION 1.3             APPLICATION OF PAYMENTS.  SO LONG AS NO EVENT OF DEFAULT
(AS HEREINAFTER DEFINED) EXISTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, EACH
SUCH MONTHLY INSTALLMENT SHALL BE APPLIED, FIRST, TO ANY AMOUNTS HEREAFTER
ADVANCED BY LENDER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, SECOND, TO ANY
LATE FEES AND OTHER AMOUNTS PAYABLE TO LENDER, THIRD, TO THE PAYMENT OF ACCRUED
INTEREST AND LAST TO REDUCTION OF PRINCIPAL.


SECTION 1.4             PAYMENT OF SHORT INTEREST.  BORROWER SHALL PAY TO LENDER
CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF INTEREST AT THE NOTE RATE FOR A
PERIOD FROM THE DATE HEREOF THROUGH AND INCLUDING THE TENTH (10TH) DAY OF JUNE,
2007.


SECTION 1.5             PREPAYMENT


(A)           THIS NOTE MAY BE PREPAID IN WHOLE OR IN PART AT ANY TIME AFTER THE
SECOND (2ND) ANNIVERSARY OF THE DATE HEREOF (THE “LOCK-OUT EXPIRATION DATE”)
PROVIDED (I) WRITTEN NOTICE OF SUCH PREPAYMENT IS RECEIVED BY LENDER NOT MORE
THAN NINETY (90) DAYS AND NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE DATE OF
SUCH PREPAYMENT, (II) SUCH PREPAYMENT IS MADE ON A PAYMENT DATE OR IN THE EVENT
SUCH PREPAYMENT IS NOT ON A PAYMENT DATE, SUCH PREPAYMENT SHALL INCLUDE ALL
INTEREST ON THE PRINCIPAL AMOUNT BEING PREPAID THROUGH THE END OF THE INTEREST
ACCRUAL PERIOD RELATING TO THE NEXT PAYMENT DATE, (III) SUCH PREPAYMENT IS
ACCOMPANIED BY ALL INTEREST ACCRUED HEREUNDER THROUGH AND INCLUDING THE DATE OF
SUCH PREPAYMENT AND ALL OTHER SUMS DUE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, AND (IV) IF SUCH PREPAYMENT OCCURS AFTER THE LOCK-OUT EXPIRATION DATE
BUT ON OR BEFORE THE DATE THAT IS NINE (9) YEARS AND SIX (6) MONTHS AFTER THE
DATE OF THIS NOTE (THE DATE THAT IS NINE (9) YEARS AND SIX (6) MONTHS AFTER THE
DATE OF THIS NOTE BEING HEREINAFTER REFERRED TO AS THE “OPEN PREPAYMENT DATE”),
LENDER (EXCEPT AS OTHERWISE PROVIDED IN SECTION 1.5(C)) IS PAID A PREPAYMENT FEE
IN AN AMOUNT EQUAL TO THE GREATER OF (A) ONE PERCENT (1.0%) OF THE PRINCIPAL
AMOUNT BEING PREPAID, AND (B) THE PRESENT VALUE OF A SERIES OF PAYMENTS EACH
EQUAL TO THE PAYMENT DIFFERENTIAL (AS HEREINAFTER DEFINED) AND PAYABLE ON EACH
PAYMENT DATE OVER THE TERM OF THIS NOTE AND REMAINING UNTIL THE OPEN PREPAYMENT
DATE, DISCOUNTED AT THE REINVESTMENT YIELD (AS HEREINAFTER DEFINED) FOR THE
NUMBER OF MONTHS REMAINING AS OF THE DATE OF SUCH PREPAYMENT TO EACH SUCH
PAYMENT DATE AND ENDING ON THE OPEN PREPAYMENT DATE.  THE TERM “PAYMENT
DIFFERENTIAL” SHALL MEAN AN AMOUNT EQUAL TO (I) THE NOTE RATE LESS THE
REINVESTMENT YIELD, DIVIDED BY (II) TWELVE (12) AND MULTIPLIED BY (III) THE
PRINCIPAL SUM BEING REPAID AFTER APPLICATION OF THE CONSTANT MONTHLY PAYMENT DUE
UNDER THIS NOTE ON THE DATE OF SUCH PREPAYMENT, PROVIDED THAT THE PAYMENT
DIFFERENTIAL SHALL IN NO EVENT BE LESS THAN ZERO.  THE TERM “REINVESTMENT YIELD”
SHALL MEAN AN AMOUNT EQUAL TO THE YIELD ON THE U.S. TREASURY ISSUE (PRIMARY
ISSUE) WITH A MATURITY DATE CLOSEST TO THE OPEN PREPAYMENT DATE PLUS TWENTY-FIVE
(25) BASIS POINTS.  IN THE EVENT THAT ANY PREPAYMENT FEE IS DUE HEREUNDER,
LENDER SHALL DELIVER TO BORROWER A STATEMENT SETTING FORTH THE AMOUNT AND
DETERMINATION OF THE PREPAYMENT FEE TOGETHER WITH SUPPORT ON HOW SUCH AMOUNT WAS
DETERMINED, AND, PROVIDED THAT LENDER SHALL HAVE IN GOOD FAITH APPLIED THE
FORMULA DESCRIBED ABOVE, BORROWER SHALL NOT HAVE THE RIGHT TO CHALLENGE THE
CALCULATION OR THE METHOD OF CALCULATION SET FORTH IN ANY SUCH STATEMENT IN THE
ABSENCE OF MANIFEST ERROR, WHICH CALCULATION MAY BE MADE BY LENDER ON ANY DAY
DURING THE THIRTY (30) DAY PERIOD PRECEDING THE DATE OF SUCH PREPAYMENT.  LENDER
SHALL NOT BE OBLIGATED OR REQUIRED TO HAVE ACTUALLY REINVESTED THE PREPAID
PRINCIPAL BALANCE AT THE REINVESTMENT YIELD OR OTHERWISE AS A

2


--------------------------------------------------------------------------------



CONDITION TO RECEIVING THE PREPAYMENT FEE.  NO PREPAYMENT FEE OR PREMIUM SHALL
BE DUE OR PAYABLE IN CONNECTION WITH ANY PREPAYMENT OF THE INDEBTEDNESS
EVIDENCED BY THIS NOTE MADE AFTER THE OPEN PREPAYMENT DATE.  IN ADDITION TO THE
AFORESAID PREPAYMENT FEE, IF, UPON ANY SUCH PERMITTED OR REQUIRED PREPAYMENT
(WHETHER PRIOR TO OR AFTER THE OPEN PREPAYMENT DATE), THE AFORESAID PRIOR
WRITTEN NOTICE HAS NOT BEEN TIMELY RECEIVED BY LENDER, THE PREPAYMENT FEE SHALL
BE INCREASED BY, OR IF NO PREPAYMENT FEE IS OTHERWISE DUE, THERE SHALL BE DUE A
PREPAYMENT FEE EQUAL TO, AN AMOUNT EQUAL TO THE LESSER OF (I) THIRTY (30) DAYS’
INTEREST COMPUTED AT THE NOTE RATE ON THE OUTSTANDING PRINCIPAL BALANCE OF THIS
NOTE SO PREPAID AND (II) INTEREST COMPUTED AT THE NOTE RATE ON THE OUTSTANDING
PRINCIPAL BALANCE OF THIS NOTE SO PREPAID THAT WOULD HAVE BEEN PAYABLE FOR THE
PERIOD FROM, AND INCLUDING, THE DATE OF PREPAYMENT THROUGH THE MATURITY DATE OF
THIS NOTE AS THOUGH SUCH PREPAYMENT HAD NOT OCCURRED.


(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 1.5(D) BELOW,
THE PREPAYMENT FEES PROVIDED ABOVE SHALL BE DUE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UNDER ANY AND ALL CIRCUMSTANCES WHERE ALL OR ANY PORTION OF THIS
NOTE IS PAID PRIOR TO THE OPEN PREPAYMENT DATE, WHETHER SUCH PREPAYMENT IS
VOLUNTARY OR INVOLUNTARY, INCLUDING, WITHOUT LIMITATION, IF SUCH PREPAYMENT
RESULTS FROM LENDER’S EXERCISE OF ITS RIGHTS UPON BORROWER’S DEFAULT AND
ACCELERATION OF THE MATURITY DATE OF THIS NOTE (IRRESPECTIVE OF WHETHER
FORECLOSURE PROCEEDINGS HAVE BEEN COMMENCED), AND SHALL BE IN ADDITION TO ANY
OTHER SUMS DUE HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS.  NO TENDER OF
A PREPAYMENT OF THIS NOTE WITH RESPECT TO WHICH A PREPAYMENT FEE IS DUE SHALL BE
EFFECTIVE UNLESS SUCH PREPAYMENT IS ACCOMPANIED BY THE APPLICABLE PREPAYMENT
FEE.  IF, PRIOR TO THE OPEN PREPAYMENT DATE, THE INDEBTEDNESS EVIDENCED BY THIS
NOTE SHALL HAVE BEEN DECLARED DUE AND PAYABLE BY LENDER PURSUANT TO ARTICLE II
HEREOF OR THE PROVISIONS OF ANY OTHER LOAN DOCUMENT DUE TO A DEFAULT BY
BORROWER, THEN THERE SHALL ALSO THEN BE IMMEDIATELY DUE AND PAYABLE A SUM EQUAL
TO THE INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL BALANCE OF THIS NOTE
AT THE NOTE RATE FROM THE DATE OF SUCH ACCELERATION TO THE OPEN PREPAYMENT DATE,
TOGETHER WITH A PREPAYMENT FEE IN AN AMOUNT EQUAL TO THE PREPAYMENT FEE THAT
WOULD HAVE BEEN DUE AND PAYABLE ON THE OPEN PREPAYMENT DATE AS THOUGH BORROWER
WERE PREPAYING THE ENTIRE INDEBTEDNESS EVIDENCED HEREBY ON THE FIRST (1ST) DAY
ON WHICH A PREPAYMENT WOULD HAVE BEEN PERMITTED PURSUANT TO THE PROVISIONS SET
FORTH IN THIS NOTE.  IF SUCH ACCELERATION IS DURING ANY PERIOD WHEN A PREPAYMENT
FEE IS PAYABLE PURSUANT TO THE PROVISIONS SET FORTH IN THIS NOTE, THEN, A
PREPAYMENT FEE SHALL ALSO THEN BE IMMEDIATELY DUE AND PAYABLE AS THOUGH BORROWER
WERE PREPAYING THE ENTIRE INDEBTEDNESS ON THE DATE OF SUCH ACCELERATION.   IN
ADDITION TO THE AMOUNTS DESCRIBED IN THE TWO PRECEDING SENTENCES, IN THE EVENT
OF ANY TENDER OF PAYMENT OF SUCH INDEBTEDNESS MADE ON OR PRIOR TO THE FIRST
(1ST) ANNIVERSARY OF THE DATE OF THIS NOTE, THERE SHALL ALSO THEN BE IMMEDIATELY
DUE AND PAYABLE AN ADDITIONAL PREPAYMENT FEE OF TWO PERCENT (2%) OF THE
PRINCIPAL BALANCE OF THIS NOTE.


(C)           PARTIAL PREPAYMENTS RESULTING FROM LENDER’S ELECTION TO APPLY
INSURANCE OR CONDEMNATION PROCEEDS TO REDUCE THE OUTSTANDING PRINCIPAL BALANCE
OF THIS NOTE AS PROVIDED IN THE SECURITY INSTRUMENT SHALL NOT REQUIRE ANY
PREPAYMENT FEE OR PREMIUM.  NO NOTICE OF PREPAYMENT SHALL BE REQUIRED UNDER THE
CIRCUMSTANCES SPECIFIED IN THE PRECEDING SENTENCE.  NO PRINCIPAL AMOUNT REPAID
MAY BE REBORROWED.  ANY SUCH PARTIAL PREPAYMENTS OF PRINCIPAL SHALL BE APPLIED
TO THE UNPAID PRINCIPAL BALANCE EVIDENCED HEREBY.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS SECTION, THE PREPAYMENT FEES PROVIDED ABOVE SHALL BE DUE, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, UNDER ANY AND ALL CIRCUMSTANCES WHERE
ALL OR ANY PORTION OF THIS NOTE IS PAID PRIOR TO THE OPEN PREPAYMENT DATE,
WHETHER SUCH PREPAYMENT IS VOLUNTARY OR

3


--------------------------------------------------------------------------------



INVOLUNTARY, INCLUDING, WITHOUT LIMITATION, IF SUCH PREPAYMENT RESULTS FROM
LENDER’S EXERCISE OF ITS RIGHTS UPON BORROWER’S EVENT OF DEFAULT AND
ACCELERATION OF THE MATURITY DATE OF THIS NOTE (IRRESPECTIVE OF WHETHER
FORECLOSURE PROCEEDINGS HAVE BEEN COMMENCED), AND SHALL BE IN ADDITION TO ANY
OTHER SUMS DUE HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS.  NO TENDER OF
A PREPAYMENT OF THIS NOTE WITH RESPECT TO WHICH A PREPAYMENT FEE IS DUE SHALL BE
EFFECTIVE UNLESS SUCH PREPAYMENT IS ACCOMPANIED BY THE APPLICABLE PREPAYMENT
FEE.


SECTION 1.6             SECURITY.  THE INDEBTEDNESS EVIDENCED BY THIS NOTE AND
THE OBLIGATIONS CREATED HEREBY ARE SECURED BY, AMONG OTHER THINGS, THAT CERTAIN
MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING GIVEN BY CENTERTON SQUARE LLC,
AS MORTGAGOR (THE “CENTERON SECURITY INSTRUMENT”), THAT CERTAIN OPEN-END
MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING GIVEN BY TRT DDR MT. NEBO LLC,
AS MORTGAGOR (THE “MT NEBO SECURITY INSTRUMENT”), AND THAT CERTAIN DEED OF
TRUST, SECURITY AGREEMENT AND FIXTURE FILING GIVEN BY TRT DDR BEAVER CREEK LLC,
AS GRANTOR (THE “BEAVER CREEK SECURITY INSTRUMENT”, ALONG WITH THE CENTERON
SECURITY INSTRUMENT AND THE MT NEBO SECURITY INSTRUMENT AND AS EACH MAY BE
AMENDED, RESTATED, SUPPLANTED, SUBSTITUTED OR OTHERWISE CONSOLIDATED,
INDIVIDUALLY AND/OR COLLECTIVELY AS THE CONTEXT MAY REQUIRE, THE “SECURITY
INSTRUMENT”) EACH DATED OF EVEN DATE HEREWITH, COVERING THE PROPERTY (AS DEFINED
IN THE SECURITY INSTRUMENT).  THE SECURITY INSTRUMENT, TOGETHER WITH THIS NOTE
AND ALL OTHER DOCUMENTS EXECUTED OR DELIVERED BY OR ON BEHALF OF BORROWER TO OR
OF WHICH LENDER IS A PARTY OR BENEFICIARY NOW OR HEREAFTER EVIDENCING, SECURING,
GUARANTYING, MODIFYING OR OTHERWISE RELATING TO THE INDEBTEDNESS EVIDENCED
HEREBY, ARE HEREIN REFERRED TO COLLECTIVELY AS THE “LOAN DOCUMENTS”.  ALL OF THE
TERMS AND PROVISIONS OF THE LOAN DOCUMENTS ARE INCORPORATED HEREIN BY
REFERENCE.  SOME OF THE LOAN DOCUMENTS ARE TO BE FILED FOR RECORD ON OR ABOUT
THE DATE HEREOF IN THE APPROPRIATE PUBLIC RECORDS.


ARTICLE II


DEFAULT


SECTION 2.1             EVENTS OF DEFAULT.  IT IS HEREBY EXPRESSLY AGREED THAT
SHOULD ANY DEFAULT OCCUR IN THE PAYMENT OF PRINCIPAL OR INTEREST AS STIPULATED
ABOVE AND SUCH PAYMENT IS NOT MADE ON THE DATE SUCH PAYMENT IS DUE, OR SHOULD
ANY OTHER DEFAULT OCCUR UNDER ANY OTHER LOAN DOCUMENT AND NOT BE CURED WITHIN
ANY APPLICABLE GRACE OR NOTICE PERIOD (IF ANY), THEN AN EVENT OF DEFAULT (AN
“EVENT OF DEFAULT”) SHALL EXIST HEREUNDER, AND IN SUCH EVENT THE INDEBTEDNESS
EVIDENCED HEREBY, INCLUDING ALL SUMS ADVANCED OR ACCRUED HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, AND ALL UNPAID INTEREST ACCRUED THEREON, SHALL, AT THE
OPTION OF LENDER AND WITHOUT NOTICE TO BORROWER, AT ONCE BECOME DUE AND PAYABLE
AND MAY BE COLLECTED FORTHWITH, WHETHER OR NOT THERE HAS BEEN A PRIOR DEMAND FOR
PAYMENT AND REGARDLESS OF THE STIPULATED DATE OF MATURITY.


SECTION 2.2             LATE CHARGES.  IN THE EVENT THAT ANY PAYMENT IS NOT
RECEIVED BY LENDER ON THE DATE WHEN DUE (SUBJECT TO ANY APPLICABLE GRACE
PERIOD), THEN, IN ADDITION TO ANY DEFAULT INTEREST PAYMENTS DUE HEREUNDER,
BORROWER SHALL ALSO PAY TO LENDER A LATE CHARGE IN AN AMOUNT EQUAL TO FOUR
PERCENT (4%) OF THE AMOUNT OF SUCH OVERDUE PAYMENT; PROVIDED, THAT SUCH LATE
CHARGE SHALL NOT BE PAYABLE ON THE PRINCIPAL BALANCE NOT REPAID ON THE MATURITY
DATE.


SECTION 2.3             DEFAULT INTEREST RATE.  SO LONG AS ANY EVENT OF DEFAULT
EXISTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, REGARDLESS OF WHETHER OR NOT
THERE HAS BEEN AN

4


--------------------------------------------------------------------------------



ACCELERATION OF THE INDEBTEDNESS EVIDENCED HEREBY, AND AT ALL TIMES AFTER
MATURITY OF THE INDEBTEDNESS EVIDENCED HEREBY (WHETHER BY ACCELERATION OR
OTHERWISE), INTEREST SHALL ACCRUE ON THE OUTSTANDING PRINCIPAL BALANCE OF THIS
NOTE, FROM THE DATE DUE UNTIL THE DATE CREDITED, AT A RATE PER ANNUM EQUAL TO
FOUR PERCENT (4%) IN EXCESS OF THE NOTE RATE, OR, IF SUCH INCREASED RATE OF
INTEREST MAY NOT BE COLLECTED UNDER APPLICABLE LAW, THEN AT THE MAXIMUM RATE OF
INTEREST, IF ANY, WHICH MAY BE COLLECTED FROM BORROWER UNDER APPLICABLE LAW (AS
APPLICABLE, THE “DEFAULT INTEREST RATE”), AND SUCH DEFAULT INTEREST SHALL BE
IMMEDIATELY DUE AND PAYABLE.


SECTION 2.4             BORROWER’S AGREEMENTS.  BORROWER ACKNOWLEDGES THAT IT
WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE LENDER’S ACTUAL
DAMAGES RESULTING FROM ANY LATE PAYMENT OR DEFAULT, AND SUCH LATE CHARGES AND
DEFAULT INTEREST ARE REASONABLE ESTIMATES OF THOSE DAMAGES AND DO NOT CONSTITUTE
A PENALTY.  THE REMEDIES OF LENDER IN THIS NOTE OR IN THE LOAN DOCUMENTS, OR AT
LAW OR IN EQUITY, SHALL BE CUMULATIVE AND CONCURRENT, AND MAY BE PURSUED SINGLY,
SUCCESSIVELY OR TOGETHER, IN LENDER’S DISCRETION.


SECTION 2.5             BORROWER TO PAY COSTS.  IN THE EVENT THAT THIS NOTE, OR
ANY PART HEREOF, IS COLLECTED BY OR THROUGH AN ATTORNEY-AT-LAW, BORROWER AGREES
TO PAY ALL COSTS OF COLLECTION, INCLUDING, BUT NOT LIMITED TO, REASONABLE
ATTORNEYS’ FEES.


SECTION 2.6             EXCULPATION.  NOTWITHSTANDING ANYTHING IN THIS NOTE OR
THE LOAN DOCUMENTS TO THE CONTRARY, BUT SUBJECT TO THE QUALIFICATIONS
HEREINBELOW SET FORTH, LENDER AGREES THAT:


(A)           BORROWER SHALL BE LIABLE UPON THE INDEBTEDNESS EVIDENCED HEREBY
AND FOR THE OTHER OBLIGATIONS ARISING UNDER THE LOAN DOCUMENTS TO THE FULL
EXTENT (BUT ONLY TO THE EXTENT) OF THE SECURITY THEREFOR, THE SAME BEING THE
PROPERTY;


(B)           IF A DEFAULT OCCURS IN THE TIMELY AND PROPER PAYMENT OF ALL OR ANY
PART OF SUCH INDEBTEDNESS EVIDENCED HEREBY OR IN THE TIMELY AND PROPER
PERFORMANCE OF THE OTHER OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS, ANY
JUDICIAL PROCEEDINGS BROUGHT BY LENDER AGAINST BORROWER SHALL BE LIMITED TO THE
PRESERVATION, ENFORCEMENT AND FORECLOSURE, OR ANY THEREOF, OF THE LIENS,
SECURITY TITLES, ESTATES, ASSIGNMENTS, RIGHTS AND SECURITY INTERESTS NOW OR AT
ANY TIME HEREAFTER SECURING THE PAYMENT OF THIS NOTE AND/OR THE OTHER
OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS, AND NO ATTACHMENT, EXECUTION
OR OTHER WRIT OF PROCESS SHALL BE SOUGHT, ISSUED OR LEVIED UPON ANY ASSETS,
PROPERTIES OR FUNDS OF BORROWER OTHER THAN THE PROPERTY, EXCEPT WITH RESPECT TO
THE LIABILITY DESCRIBED BELOW IN THIS SECTION; AND


(C)           IN THE EVENT OF A FORECLOSURE OF SUCH PROPERTY, NO JUDGMENT FOR
ANY DEFICIENCY UPON THE INDEBTEDNESS EVIDENCED HEREBY SHALL BE SOUGHT OR
OBTAINED BY LENDER AGAINST BORROWER, EXCEPT WITH RESPECT TO THE LIABILITY
DESCRIBED BELOW IN THIS SECTION; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION, BORROWER SHALL BE FULLY AND PERSONALLY
LIABLE AND SUBJECT TO LEGAL ACTION (I) FOR PROCEEDS PAID UNDER ANY INSURANCE
POLICIES (OR PAID AS A RESULT OF ANY OTHER CLAIM OR CAUSE OF ACTION AGAINST ANY
PERSON OR ENTITY) BY REASON OF DAMAGE, LOSS OR DESTRUCTION TO ALL OR ANY PORTION
OF THE PROPERTY, TO THE

5


--------------------------------------------------------------------------------



FULL EXTENT OF SUCH PROCEEDS NOT PREVIOUSLY DELIVERED TO LENDER, BUT WHICH,
UNDER THE TERMS OF THE LOAN DOCUMENTS, SHOULD HAVE BEEN DELIVERED TO LENDER,
(II) FOR PROCEEDS OR AWARDS RESULTING FROM THE CONDEMNATION OR OTHER TAKING IN
LIEU OF CONDEMNATION OF ALL OR ANY PORTION OF THE PROPERTY, TO THE FULL EXTENT
OF SUCH PROCEEDS OR AWARDS NOT PREVIOUSLY DELIVERED TO LENDER, BUT WHICH, UNDER
THE TERMS OF THE LOAN DOCUMENTS, SHOULD HAVE BEEN DELIVERED TO LENDER, (III) FOR
ALL TENANT SECURITY DEPOSITS OR OTHER REFUNDABLE DEPOSITS PAID TO OR HELD BY
BORROWER OR ANY OTHER PERSON OR ENTITY IN CONNECTION WITH LEASES OF ALL OR ANY
PORTION OF THE PROPERTY WHICH ARE NOT APPLIED IN ACCORDANCE WITH THE TERMS OF
THE APPLICABLE LEASE OR OTHER AGREEMENT, (IV) FOR RENT AND OTHER PAYMENTS
RECEIVED FROM TENANTS UNDER LEASES OF ALL OR ANY PORTION OF THE PROPERTY PAID
MORE THAN ONE (1) MONTH IN ADVANCE WHICH HAS NOT, AT THE TIME OF DEMAND BY
LENDER, BEEN APPLIED TO THE PAYMENT OF SUCH TENANT’S RENT IN ACCORDANCE WITH ITS
LEASE, (V) FOR RENTS, ISSUES, PROFITS AND REVENUES OF ALL OR ANY PORTION OF THE
PROPERTY RECEIVED OR APPLICABLE TO A PERIOD AFTER THE OCCURRENCE OF ANY EVENT OF
DEFAULT HEREUNDER OR UNDER THE LOAN DOCUMENTS WHICH ARE NOT EITHER APPLIED TO
THE ORDINARY EXPENSES OF OWNING AND OPERATING THE PROPERTY OR PAID TO LENDER,
(VI) FOR WASTE COMMITTED ON THE PROPERTY, INTENTIONAL DAMAGE TO THE PROPERTY AS
A RESULT OF THE INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE OF BORROWER OR ANY OF
ITS PRINCIPALS, OFFICERS, GENERAL PARTNERS OR MEMBERS, ANY GUARANTOR, ANY
INDEMNITOR, OR ANY AGENT OR EMPLOYEE OF ANY SUCH PERSON, OR ANY REMOVAL OF  ALL
OR ANY PORTION OF THE PROPERTY IN VIOLATION OF THE TERMS OF THE LOAN DOCUMENTS,
TO THE FULL EXTENT OF THE ACTUAL LOSSES OR DAMAGES INCURRED BY LENDER ON ACCOUNT
OF SUCH OCCURRENCE, (VII) FOR FAILURE TO PAY ANY VALID TAXES, ASSESSMENTS,
MECHANIC’S LIENS, MATERIALMEN’S LIENS OR OTHER LIENS WHICH COULD CREATE LIENS ON
ANY PORTION OF THE PROPERTY WHICH WOULD BE SUPERIOR TO THE LIEN OR SECURITY
TITLE OF THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, TO THE FULL EXTENT
OF THE AMOUNT CLAIMED BY ANY SUCH LIEN CLAIMANT EXCEPT, WITH RESPECT TO ANY SUCH
TAXES OR ASSESSMENTS, TO THE EXTENT THAT FUNDS HAVE BEEN DEPOSITED WITH LENDER
PURSUANT TO THE TERMS OF THE SECURITY INSTRUMENT SPECIFICALLY FOR THE APPLICABLE
TAXES OR ASSESSMENTS AND NOT APPLIED BY LENDER TO PAY SUCH TAXES AND ASSESSMENTS
AND EXCEPT TO THE EXTENT THAT BORROWER DELIVERS EVIDENCE REASONABLY ACCEPTABLE
TO LENDER THAT SUCH FAILURE TO PAY SUCH COSTS AND EXPENSES WAS CAUSED BY THE
PROPERTY NOT GENERATING SUFFICIENT CASH FLOW TO PAY SUCH EXPENSES, (VIII) FOR
ALL OBLIGATIONS AND INDEMNITIES OF BORROWER UNDER THE LOAN DOCUMENTS RELATING TO
HAZARDOUS SUBSTANCES (AS DEFINED IN THE SECURITY INSTRUMENT) OR RADON OR
COMPLIANCE WITH ENVIRONMENTAL LAWS (AS DEFINED IN THE SECURITY INSTRUMENT) AND
REGULATIONS TO THE FULL EXTENT OF ANY ACTUAL LOSSES OR DAMAGES INCURRED BY
LENDER AS A RESULT OF THE EXISTENCE OF SUCH HAZARDOUS SUBSTANCES OR RADON OR
FAILURE TO COMPLY WITH SUCH ENVIRONMENTAL LAWS OR REGULATIONS, (IX) FOR FRAUD,
MATERIAL MISREPRESENTATION OR FAILURE TO DISCLOSE A MATERIAL FACT BY BORROWER OR
ANY OF ITS PRINCIPALS, OFFICERS, GENERAL PARTNERS OR MEMBERS, ANY GUARANTOR, ANY
INDEMNITOR OR ANY AGENT, EMPLOYEE OR OTHER PERSON AUTHORIZED OR APPARENTLY
AUTHORIZED TO MAKE STATEMENTS, REPRESENTATIONS OR DISCLOSURES ON BEHALF OF
BORROWER, ANY PRINCIPAL, OFFICER, GENERAL PARTNER OR MEMBER OF BORROWER, ANY
GUARANTOR OR ANY INDEMNITOR, (X) A DEFAULT BY BORROWER, INDEMNITOR (AS DEFINED
IN THE SECURITY INSTRUMENT) OR ANY GENERAL PARTNER, MANAGER OR MANAGING MEMBER
OF BORROWER OF ANY OF THE COVENANTS SET FORTH IN SECTION 2.9 OF THE SECURITY
AGREEMENT, TO THE FULL EXTENT OF ANY ACTUAL LOSSES, DAMAGES AND EXPENSES OF
LENDER ON ACCOUNT THEREOF, (XI) FOR LOSSES INCURRED BY LENDER DUE TO A DEFAULT
BY BORROWER, INDEMNITOR (AS DEFINED IN THE SECURITY INSTRUMENT) OR ANY GENERAL
PARTNER, MANAGER OR MANAGING MEMBER OF BORROWER WHICH IS A SINGLE-PURPOSE ENTITY
(AS DEFINED IN THE SECURITY INSTRUMENT) (IF ANY) OF THE COVENANTS SET FORTH IN
SECTION 2.29 OF THE SECURITY INSTRUMENT, (XII) FOR LOSSES IN THE EVENT THAT
BORROWER OR ANY AFFILIATE CONTESTS OR IN ANY MATERIAL WAY INTERFERES WITH,
DIRECTLY OR INDIRECTLY, (COLLECTIVELY, A “CONTEST”) ANY FORECLOSURE ACTION, UCC
SALE OR OTHER MATERIAL REMEDY EXERCISED BY LENDER UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WHETHER BY MAKING ANY MOTION, BRINGING ANY COUNTERCLAIM,
CLAIMING ANY DEFENSE, SEEKING ANY INJUNCTION OR OTHER RESTRAINT, COMMENCING ANY

6


--------------------------------------------------------------------------------



ACTION, OR OTHERWISE (PROVIDED THAT IF ANY SUCH PERSON OBTAINS A NON-APPEALABLE
ORDER SUCCESSFULLY ASSERTING A CONTEST, BORROWER SHALL HAVE NO LIABILITY UNDER
THIS CLAUSE, (XIII) FOR LOSSES IN THE EVENT THAT THE PROPERTY OR ANY PART
THEREOF SHALL BECOME AN ASSET IN (A) A VOLUNTARY BANKRUPTCY OR INSOLVENCY
PROCEEDING OF BORROWER OR INDEMNITOR, OR (B) AN INVOLUNTARY BANKRUPTCY OR
INSOLVENCY PROCEEDING OF BORROWER OR INDEMNITOR IN WHICH THE BORROWER OR THE
INDEMNITOR COLLUDES WITH CREDITORS IN SUCH BANKRUPTCY OR INSOLVENCY PROCEEDING
AND WHICH IS NOT DISMISSED WITHIN SIXTY (60) DAYS OF FILING OR (XIV) FOR LOSSES
FOR FAILURE OF ANY OF THE REPRESENTATIONS IN SECTION 2.29(D) AND (E) OF THE
CENTERTON SECURITY INSTRUMENT TO BE TRUE.  REFERENCES HEREIN TO PARTICULAR
SECTIONS OF THE LOAN DOCUMENTS SHALL BE DEEMED REFERENCES TO SUCH SECTIONS AS
AFFECTED BY OTHER PROVISIONS OF THE LOAN DOCUMENTS RELATING THERETO.  NOTHING
CONTAINED IN THIS SECTION SHALL (1) BE DEEMED TO BE A RELEASE OR IMPAIRMENT OF
THE INDEBTEDNESS EVIDENCED BY THIS NOTE OR THE OTHER OBLIGATIONS OF BORROWER
UNDER THE LOAN DOCUMENTS OR THE LIEN OF THE LOAN DOCUMENTS UPON THE PROPERTY, OR
(2) PRECLUDE LENDER FROM FORECLOSING THE LOAN DOCUMENTS IN CASE OF ANY DEFAULT
OR FROM ENFORCING ANY OF THE OTHER RIGHTS OF LENDER EXCEPT AS STATED IN THIS
SECTION, OR (3) LIMIT OR IMPAIR IN ANY WAY WHATSOEVER THE ENVIRONMENTAL
INDEMNITY AGREEMENT (THE “ENVIRONMENTAL INDEMNITY AGREEMENT”) OF EVEN DATE
HEREWITH EXECUTED AND DELIVERED IN CONNECTION WITH THE INDEBTEDNESS EVIDENCED BY
THIS NOTE OR RELEASE, RELIEVE, REDUCE, WAIVE OR IMPAIR IN ANY WAY WHATSOEVER,
ANY OBLIGATION OF ANY PARTY TO THE INDEMNITY AGREEMENT OR THE ENVIRONMENTAL
INDEMNITY AGREEMENT.

Notwithstanding anything to the contrary in this Note, the Security Instrument
or any of the other Loan Documents, Lender shall not be deemed to have waived
any right which Lender may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the U.S. Bankruptcy Code to file a claim for the full amount
of the indebtedness evidenced hereby or secured by the Security Instrument or
any of the other Loan Documents or to require that all collateral shall continue
to secure all of the indebtedness owing to Lender in accordance with this Note,
the Security Instrument and the other Loan Documents.


ARTICLE III


GENERAL CONDITIONS


SECTION 3.1             NO WAIVER; AMENDMENT.  NO FAILURE TO ACCELERATE THE
INDEBTEDNESS EVIDENCED HEREBY BY REASON OF DEFAULT HEREUNDER, ACCEPTANCE OF A
PARTIAL OR PAST DUE PAYMENT, OR INDULGENCES GRANTED FROM TIME TO TIME SHALL BE
CONSTRUED (I) AS A NOVATION OF THIS NOTE OR AS A REINSTATEMENT OF THE
INDEBTEDNESS EVIDENCED HEREBY OR AS A WAIVER OF SUCH RIGHT OF ACCELERATION OR OF
THE RIGHT OF LENDER THEREAFTER TO INSIST UPON STRICT COMPLIANCE WITH THE TERMS
OF THIS NOTE, OR (II) TO PREVENT THE EXERCISE OF SUCH RIGHT OF ACCELERATION OR
ANY OTHER RIGHT GRANTED HEREUNDER OR BY ANY APPLICABLE LAWS; AND BORROWER HEREBY
EXPRESSLY WAIVES THE BENEFIT OF ANY STATUTE OR RULE OF LAW OR EQUITY NOW
PROVIDED, OR WHICH MAY HEREAFTER BE PROVIDED, WHICH WOULD PRODUCE A RESULT
CONTRARY TO OR IN CONFLICT WITH THE FOREGOING.  NO EXTENSION OF THE TIME FOR THE
PAYMENT OF THIS NOTE OR ANY INSTALLMENT DUE HEREUNDER MADE BY AGREEMENT WITH ANY
PERSON NOW OR HEREAFTER LIABLE FOR THE PAYMENT OF THIS NOTE SHALL OPERATE TO
RELEASE, DISCHARGE, MODIFY, CHANGE OR AFFECT THE ORIGINAL LIABILITY OF BORROWER
UNDER THIS NOTE, EITHER IN WHOLE OR IN PART, UNLESS LENDER AGREES OTHERWISE IN
WRITING.  THIS NOTE MAY NOT BE CHANGED ORALLY, BUT ONLY BY AN AGREEMENT IN
WRITING

7


--------------------------------------------------------------------------------



SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY WAIVER, CHANGE, MODIFICATION
OR DISCHARGE IS SOUGHT.


SECTION 3.2             WAIVERS.  PRESENTMENT FOR PAYMENT, DEMAND, PROTEST AND
NOTICE OF DEMAND, PROTEST AND NONPAYMENT AND ALL OTHER NOTICES ARE HEREBY WAIVED
BY BORROWER.  BORROWER HEREBY FURTHER WAIVES AND RENOUNCES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION,
APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE THEREOF,
BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL, AGAINST
THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE OR THE
OTHER LOAN DOCUMENTS.


SECTION 3.3             LIMIT OF VALIDITY.  THE PROVISIONS OF THIS NOTE AND OF
ALL AGREEMENTS BETWEEN BORROWER AND LENDER, WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER WRITTEN OR ORAL, INCLUDING, BUT NOT LIMITED TO, THE LOAN
DOCUMENTS, ARE HEREBY EXPRESSLY LIMITED SO THAT IN NO CONTINGENCY OR EVENT
WHATSOEVER, WHETHER BY REASON OF DEMAND OR ACCELERATION OF THE MATURITY OF THIS
NOTE OR OTHERWISE, SHALL THE AMOUNT CONTRACTED FOR, CHARGED, TAKEN, RESERVED,
PAID OR AGREED TO BE PAID (“INTEREST”) TO LENDER FOR THE USE, FORBEARANCE OR
DETENTION OF THE MONEY LOANED UNDER THIS NOTE EXCEED THE MAXIMUM AMOUNT
PERMISSIBLE UNDER APPLICABLE LAW.  IF, FROM ANY CIRCUMSTANCE WHATSOEVER,
PERFORMANCE OR FULFILLMENT OF ANY PROVISION HEREOF OR OF ANY AGREEMENT BETWEEN
BORROWER AND LENDER SHALL, AT THE TIME PERFORMANCE OR FULFILLMENT OF SUCH
PROVISION SHALL BE DUE, EXCEED THE LIMIT FOR INTEREST PRESCRIBED BY LAW OR
OTHERWISE TRANSCEND THE LIMIT OF VALIDITY PRESCRIBED BY APPLICABLE LAW, THEN,
IPSO FACTO, THE OBLIGATION TO BE PERFORMED OR FULFILLED SHALL BE REDUCED TO SUCH
LIMIT, AND IF, FROM ANY CIRCUMSTANCE WHATSOEVER, LENDER SHALL EVER RECEIVE
ANYTHING OF VALUE DEEMED INTEREST BY APPLICABLE LAW IN EXCESS OF THE MAXIMUM
LAWFUL AMOUNT, AN AMOUNT EQUAL TO ANY EXCESSIVE INTEREST SHALL BE APPLIED TO THE
REDUCTION OF THE PRINCIPAL BALANCE OWING UNDER THIS NOTE IN THE INVERSE ORDER OF
ITS MATURITY (WHETHER OR NOT THEN DUE) OR, AT THE OPTION OF LENDER, BE PAID OVER
TO BORROWER, AND NOT TO THE PAYMENT OF INTEREST.  ALL INTEREST (INCLUDING ANY
AMOUNTS OR PAYMENTS JUDICIALLY OR OTHERWISE UNDER THE LAW DEEMED TO BE INTEREST)
CONTRACTED FOR, CHARGED, TAKEN, RESERVED, PAID OR AGREED TO BE PAID TO LENDER
SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRORATED,
ALLOCATED AND SPREAD THROUGHOUT THE FULL TERM OF THIS NOTE, INCLUDING ANY
EXTENSIONS AND RENEWALS HEREOF UNTIL PAYMENT IN FULL OF THE PRINCIPAL BALANCE OF
THIS NOTE SO THAT THE INTEREST THEREON FOR SUCH FULL TERM WILL NOT EXCEED AT ANY
TIME THE MAXIMUM AMOUNT PERMITTED BY APPLICABLE LAW.  TO THE EXTENT UNITED
STATES FEDERAL LAW PERMITS A GREATER AMOUNT OF INTEREST THAN IS PERMITTED UNDER
THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, LENDER WILL RELY ON
UNITED STATES FEDERAL LAW FOR THE PURPOSE OF DETERMINING THE MAXIMUM AMOUNT
PERMITTED BY APPLICABLE LAW.  ADDITIONALLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW NOW OR HEREAFTER IN EFFECT, LENDER MAY, AT ITS OPTION AND FROM
TIME TO TIME, IMPLEMENT ANY OTHER METHOD OF COMPUTING THE MAXIMUM LAWFUL RATE
UNDER THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED OR UNDER OTHER
APPLICABLE LAW BY GIVING NOTICE, IF REQUIRED, TO BORROWER AS PROVIDED BY
APPLICABLE LAW NOW OR HEREAFTER IN EFFECT.  THIS SECTION 3.3 WILL CONTROL ALL
AGREEMENTS BETWEEN BORROWER AND LENDER.


SECTION 3.4             USE OF FUNDS.  BORROWER HEREBY WARRANTS, REPRESENTS AND
COVENANTS THAT NO FUNDS DISBURSED HEREUNDER SHALL BE USED FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES.

8


--------------------------------------------------------------------------------



SECTION 3.5             UNCONDITIONAL PAYMENT.  BORROWER IS AND SHALL BE
OBLIGATED TO PAY PRINCIPAL, INTEREST AND ANY AND ALL OTHER AMOUNTS WHICH BECOME
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS ABSOLUTELY AND
UNCONDITIONALLY AND WITHOUT ANY ABATEMENT, POSTPONEMENT, DIMINUTION OR DEDUCTION
AND WITHOUT ANY REDUCTION FOR COUNTERCLAIM OR SETOFF.  IN THE EVENT THAT AT ANY
TIME ANY PAYMENT RECEIVED BY LENDER HEREUNDER SHALL BE DEEMED BY A COURT OF
COMPETENT JURISDICTION TO HAVE BEEN A VOIDABLE PREFERENCE OR FRAUDULENT
CONVEYANCE UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER DEBTOR RELIEF LAW, THEN THE
OBLIGATION TO MAKE SUCH PAYMENT SHALL SURVIVE ANY CANCELLATION OR SATISFACTION
OF THIS NOTE OR RETURN THEREOF TO BORROWER AND SHALL NOT BE DISCHARGED OR
SATISFIED WITH ANY PRIOR PAYMENT THEREOF OR CANCELLATION OF THIS NOTE, BUT SHALL
REMAIN A VALID AND BINDING OBLIGATION ENFORCEABLE IN ACCORDANCE WITH THE TERMS
AND PROVISIONS HEREOF, AND SUCH PAYMENT SHALL BE IMMEDIATELY DUE AND PAYABLE
UPON DEMAND.


SECTION 3.6             GOVERNING LAW.  (A)            THE PARTIES AGREE THE
STATE OF NEW YORK HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA.  TO THE FULLEST EXTENT PERMITTED BY LAW, LENDER AND BORROWER EACH
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND THIS NOTE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS NOTE MAY AT LENDER’S OR BORROWER’S OPTION BE INSTITUTED
IN ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, AND LENDER AND BORROWER
EACH WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING.


SECTION 3.7             WAIVER OF JURY TRIAL.  BORROWER AND LENDER, TO THE FULL
EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH
AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER
FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON,
ARISING OUT OF, OR IN ANY WAY RELATING TO THE DEBT EVIDENCED BY THIS NOTE OR ANY
CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

9


--------------------------------------------------------------------------------


ARTICLE IV


MISCELLANEOUS PROVISIONS


SECTION 4.1             SUCCESSORS AND ASSIGNS; JOINT AND SEVERAL;
INTERPRETATION.  THE TERMS AND PROVISIONS HEREOF SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF BORROWER AND LENDER AND THEIR RESPECTIVE HEIRS, EXECUTORS,
LEGAL REPRESENTATIVES, SUCCESSORS, SUCCESSORS IN TITLE AND ASSIGNS, WHETHER BY
VOLUNTARY ACTION OF THE PARTIES OR BY OPERATION OF LAW.  AS USED HEREIN, THE
TERMS “BORROWER” AND “LENDER” SHALL BE DEEMED TO INCLUDE THEIR RESPECTIVE HEIRS,
EXECUTORS, LEGAL REPRESENTATIVES, SUCCESSORS, SUCCESSORS IN TITLE AND ASSIGNS,
WHETHER BY VOLUNTARY ACTION OF THE PARTIES OR BY OPERATION OF LAW.  IF BORROWER
CONSISTS OF MORE THAN ONE PERSON OR ENTITY, EACH SHALL BE JOINTLY AND SEVERALLY
LIABLE TO PERFORM THE OBLIGATIONS OF BORROWER UNDER THIS NOTE.  ALL PERSONAL
PRONOUNS USED HEREIN, WHETHER USED IN THE MASCULINE, FEMININE OR NEUTER GENDER,
SHALL INCLUDE ALL OTHER GENDERS; THE SINGULAR SHALL INCLUDE THE PLURAL AND VICE
VERSA.  TITLES OF ARTICLES AND SECTIONS ARE FOR CONVENIENCE ONLY AND IN NO WAY
DEFINE, LIMIT, AMPLIFY OR DESCRIBE THE SCOPE OR INTENT OF ANY PROVISIONS
HEREOF.  TIME IS OF THE ESSENCE WITH RESPECT TO ALL PROVISIONS OF THIS NOTE. 
THIS NOTE AND THE OTHER LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENTS BETWEEN THE
PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND ALL PRIOR
AGREEMENTS RELATIVE HERETO AND THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN
ARE TERMINATED.


SECTION 4.2             TAXPAYER IDENTIFICATION.  BORROWER’S TAX IDENTIFICATION
NUMBER IS SET FORTH ON SCHEDULE 1 ATTACHED HERETO AND MADE A PART HEREOF.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

BORROWER:

 

 

 

CENTERTON SQUARE LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ David E. Weiss

 

 

 

Name: DAVID E. WEISS

 

 

Title: SR. VICE PRESIDENT

 

 

 

 

 

TRT DDR BEAVER CREEK LLC, a Delaware
limited liability company

 

 

 

 

 

By:

/s/ David E. Weiss

 

 

 

Name: DAVID E. WEISS

 

 

Title: SR. VICE PRESIDENT

 

 

 

 

 

TRT DDR MT. NEBO LLC, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ David E. Weiss

 

 

 

Name: DAVID E. WEISS

 

 

Title: SR. VICE PRESIDENT

 


--------------------------------------------------------------------------------


Schedule 1

Borrowers’ Tax Identification Numbers

Centerton Square LLC

06-1643946

 

 

TRT DDR Beaver Creek LLC

20-8903961

 

 

TRT DDR Mt. Nebo LLC

20-8903885

 


--------------------------------------------------------------------------------


EXHIBIT A

List of Security Instruments

1.                                       Mortgage, Security Agreement and
Fixture Filing by Centerton Square LLC, a Delaware limited liability company to
Lender dated as of the date here securing property located in Burlington County,
New Jersey commonly known as Centerton Square.

2.                                       Deed of Trust, Security Agreement and
Fixture Filing by TRT DDR Beaver Creek LLC, a Delaware limited liability company
to Lender dated as of the date here securing property located in Wake County,
North Carolina commonly known as Beaver Creek Commons.

3.                                       Open-End Mortgage, Security Agreement
and Fixture Filing by TRT DDR Mt. Nebo LLC, a Delaware limited liability company
to Lender dated as of the date here securing property located in Allegheny
County, Pennsylvania commonly known as Mt. Nebo Pointe.


--------------------------------------------------------------------------------